—Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Mullen, J.), rendered April 12, 1996, convicting him of robbery in the first degree (two counts), upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention his plea of guilty was *526knowingly, voluntarily, and intelligently made (see, People v Harris, 61 NY2d 9). The record establishes that the defendant was aware of the affirmative defense available pursuant to Penal Law § 160.15 (4), and that he waived his right to assert that the defense in exchange for the bargained-for sentence.
The defendant’s waiver of his right to appeal precludes review of his contention that he was denied effective assistance of counsel except to the extent that it affected the voluntariness of his plea (see, People v Holmes, 268 AD2d 597). As indicated, we find that the plea was knowingly, voluntarily, and intelligently made.
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are without merit. O’Brien, J. P., Ritter, Joy, Altman and Smith, JJ., concur.